Plaintiff in error was convicted on a charge that he did unlawfully have in his possession a quantity of intoxicating liquor, to wit, whisky, and in accordance with the verdict of the jury he was sentenced to pay a fine of $50, and to confinement in the county jail for 30 days. To reverse the judgment he appeals.
The first error assigned for reversal is the admission of evidence procured under a search warrant issued upon an affidavit which was not sufficient to give the justice of the peace jurisdiction to issue.
The record sustains this assignment. By numerous decisions of this court it is held that liquor obtained by a search of defendant's premises under a search warrant issued without authority of law for the sole purpose of obtaining evidence against him in violation of the Bill of Rights, § 30, guaranteeing security of the people in their right to be exempt in their persons, houses, papers, and effects from unreasonable searches and seizure, is inadmissible against him. Russell v. State, 25 Okla. Cr. 423, 221 P. 113; Foster v. State,27 Okla. Cr. 270, 226 P. 602; Cudjo v. State, 34 Okla. Cr. 199,245 P. 906.
It also appears that the evidence was insufficient to sustain the allegations of the information. The judgment of the lower court is therefore reversed.
EDWARDS and DAVENPORT, JJ., concur. *Page 305